DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2020.

	 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a source electrode having a vertical sidewall immediately adjacent to a first vertical sidewall of the first semiconductor layer and immediately adjacent to a first vertical sidewall of the second semiconductor layer; a drain electrode spaced apart from the source electrode and having a vertical sidewall immediately adjacent to a second vertical .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
: Claim 1 recites “a source electrode having a vertical sidewall immediately adjacent to a first vertical sidewall of the first semiconductor layer and immediately adjacent to a first vertical sidewall of the second semiconductor layer; a drain electrode spaced apart from the source 
Claims 2-10 are rejected based on the dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2014/0103969).
Regarding claim 1, Jeon discloses a transistor device [e.g. fig. 1 (or 3/4/5/6/7/8/9/10/11 see the corresponding parts)] comprising: a semiconductor body with a first semiconductor layer 
Regarding claim 2, Jeon discloses the transistor device of claim 1, wherein the semiconductor body further comprises a third semiconductor layer [e.g. 130/230/231/330] adjoining the second semiconductor layer and comprising a group III nitride, and wherein at least one of the first gate electrode and the second gate electrode adjoins the third semiconductor layer and is separated from the second semiconductor layer by the third semiconductor layer.



Regarding claim 5, Jeon discloses the transistor device of claim 1, wherein each of the first semiconductor layer and the second semiconductor layer comprises an intrinsic semiconductor layer [see at least paras. 0056, 0059].

Regarding claim 6, Jeon discloses the transistor device of claim 5, wherein the semiconductor body further comprises at least one third semiconductor layer [e.g. 130/230/330] adjoining the second semiconductor layer and comprising a doped group III nitride, and wherein at least one of the first gate electrode and the second gate electrode adjoins the at least one third semiconductor layer and is separated from the second semiconductor layer by the third semiconductor layer [see at least paras. 0062, 0077].

Regarding claim 9, Jeon discloses the transistor device of claim 1, wherein the second gate electrode is electrically connected with the source electrode [see at least paras. 0014, 0065].

Regarding claim 10, Jeon discloses the transistor device of claim 1, wherein the first type of group III nitride comprises gallium nitride (GaN) [see at least para. 0056], and wherein the second type of group III nitride comprises aluminum gallium nitride (AlGaN) [see at least para. 0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0103969) in view of Yoshioka et al. (US 2013/0069117).
Regarding claim 3, Jeon discloses the transistor device of claim 1, except wherein at least one of the first gate electrode and the second gate electrode extends through the second semiconductor layer into the first semiconductor layer and is dielectrically insulated from the second semiconductor layer and the first semiconductor layer by a gate dielectric. However, Yoshioka discloses at least one of a first gate electrode and a second gate electrode extends through a second semiconductor layer [e.g. 4] into a first semiconductor layer [e.g. 3] and is dielectrically insulated from the second semiconductor layer and the first semiconductor layer by a gate dielectric [e.g. 7/8]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeon in accordance with the teaching of Yoshioka regarding a recess 7 in order to penetrate the supply layer and reach the interior of the channel layer [para. 0023].

Regarding claim 7, Jeon discloses the transistor device of claim 6, wherein the first gate electrode adjoins the at least one third semiconductor layer, except and wherein the second gate electrode adjoins the second semiconductor layer. However, Yoshioka discloses a second gate  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0103969) in view of Vielemeyer (US 2015/0115325).
Regarding claim 8, Jeon discloses the transistor device of claim 1, except further comprising a field electrode adjoining the second gate electrode. However, it is well-known that each transistor may comprise an optional field plate adjoining a gate electrode. For example, Vielemeyer discloses an optional field plate [302] adjoining a gate electrode [314, fig. 6], such that the combination discloses a field electrode [note: the field electrode is interpreted as the field plate according to the specification] adjoining the second gate electrode. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Jeon in accordance with the teaching of Vielemeyer regarding a field plate in order to provide a well-known field plate to the transistor device.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Regarding claims 1-10, Applicant’s arguments state that “In the Examiner's interpretation of Jeon at Page 3 of the Office Action, the second semiconductor layer 112 is not immediately 
In addition, Jeon discloses a source electrode having a vertical sidewall [e.g. 151 (or 251/351)] immediately adjacent to a first vertical sidewall [e.g. the left side of 114 (or 214/314)/ 112 (or 212/312)] of the first semiconductor layer and immediately adjacent to a first vertical sidewall [e.g. the left side of 112 (or 212/312)/ 114 (or 214/314)] of the second semiconductor layer; a drain electrode spaced apart from the source electrode and having a vertical sidewall [e.g. 152 (or 252/352)] immediately adjacent to a second vertical sidewall [e.g. the right side of 114 (or 214/314)/ 112 (or 212/312)] of the first semiconductor layer and immediately adjacent to a second vertical sidewall [e.g. the right side of 112 (or 212/312)/ 114 (or 214/314)] of the second semiconductor layer.
Accordingly, claims 1-10 are not allowable at this point.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842